 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetro Truck Body, Inc. and Automotive Employees,Laundry Drivers & Helpers Local 88, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America. Case 31-CA-6728June 14, 1977DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDWALTHERUpon a charge filed on January 10, 1977, byAutomotive Employees, Laundry Drivers & HelpersLocal 88, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,herein called the Union, and duly served on MetroTruck Body, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 31,issued a complaint and notice of hearing onFebruary 3, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September 29,1976, following a Board election in Case 31-RC-3127, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about October 4, 1976, and, moreparticularly, on or about January 14, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On February 14, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On March 2, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on March 18, 1977, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed a' Official notice is taken of the record in the representation proceeding,Case 31-RC-3127, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Senes 8, as amended. SeeLTV Elecirosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,230 NLRB No. 28response to Notice To Show Cause, entitled "Objec-tions to Motion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain but denies the validity of theBoard's certification of the Union on the ground thatthe Union's representation case petition was notsupported by an adequate showing of interest andthat it is entitled to a hearing on the substantial andmaterial issue raised by its objections to the electionwhich were erroneously overruled without a hearing.Our review of the record herein, including that inCase 31-RC-3127, discloses that Respondent, at thehearing and by letter, moved to dismiss the petitiontherein because of the alleged insufficiency of theshowing of interest as it included authorization cardsof illegal aliens who could not vote. In his Decisionand Direction of Election issued August 5, 1976, theRegional Director denied the motion on the groundsthat showing of interest was not litigable at thehearing and that he was satisfied that the Union'sshowing of interest conformed to Board require-ments. Respondent filed a timely request for review,reiterating its showing-of-interest contention. OnAugust 30, 1976, the Board denied the request asraising no substantial issue warranting review.In an election conducted on September 1, 1976, theUnion was successful by a vote of 13 to 9 with noballots challenged. Respondent filed timely objec-tions to the election and to the tally of ballots, withsupporting affidavits, in which it alleged, in sub-stance, that: (1) two ballots marked "si" should nothave been counted since "si" in Spanish does notmean "yes" (si), but, rather, means "if" and, since theuse of "si" identified the voters as Spanish speaking,the secrecy of the ballots was destroyed; (2) theUnion failed to show a substantial interest among theemployees petitioned for as required by the Act; and(3) the election was influenced by racial prejudiceresulting from a strike called by the Union to forceRespondent to violate Federal and state law regard-ing the employment of illegal aliens. After aninvestigation, but without a hearing, the RegionalDirector, on September 29, 1976, issued a Supple-1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F. Supp. 573 (D.C. Va., 1967);Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.212 METRO TRUCK BODYmental Decision and Certification of Representativein which he overruled Respondent's objections intheir entirety because they failed to raise material orsubstantial issues which would warrant setting asidethe election. Accordingly, he certified the Union.Respondent filed a timely request for review of theRegional Director's decision, with supporting exhi-bits, in which it substantially reiterated the conten-tions urged in its objections to the election and tallyof ballots. In a telegraphic communication ofNovember 1, 1976, the Board denied Respondent'srequest for review as raising no substantial issueswarranting review. By its denial of review, the Boardagreed with the Regional Director's overrulingRespondent's objections without a hearing. To beentitled to a hearing, a respondent must raisematerial or substantial issues which would warrantsetting aside the election.2As Respondent here hasnot satisfied this qualification for a hearing on itselection objections, it has not been denied dueprocess by the Board's overruling its objectionswithout a hearing.3It thus appears that Respondent is endeavoringhere to litigate matters heard and determined in theunderlying representation proceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:Findings of FactI. The Business of RespondentRespondent is a California corporation with itsprincipal office and place of business in Torrance,California, where it is engaged in the manufacture oftruck bodies. Respondent annually sells goods or2 N.L.R.B. v. Modine Manufacturing Co., 500 F.2d 914, 916 (C.A. 8,1974), enfg. 203 NLRB 527 (1973).3 Allied Meat Company. 220 NLRB 27 (1975); CSC Oil Comnponv, 220NLRB 19 (1975).services valued in excess of $50,000 to customers orbusiness enterprises within the State of California,which themselves meet one of the Board's jurisdic-tional standards other than the indirect inflow orindirect outflow standard.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.1. THE LABOR ORGANIZATION INVOLVEDAutomotive Employees, Laundry Drivers & Hel-pers Local 88, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees,shipping and receiving employees, warehouse-men, truckdrivers, body repairmen, printers,mechanics, truck body builders, and leadmen;excluding all other employees, office clericalemployees, professional employees, guards andsupervisors as defined in the Act.2. The certificationOn September 1, 1976, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 31, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 29, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 29, 1976, and,more particularly, on or about October 4, 1976, and4 See Pittsburgh Plate Glass Co. v. N.LRB.. 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 4, 1976, and, moreparticularly, on or about January 14, 1977, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceOctober 4, 1976, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Metro Truck Body, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Automotive Employees, Laundry Drivers &Helpers Local 88, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3. All production and maintenance employees,shipping and receiving employees, warehousemen,truckdrivers, body repairmen, printers, mechanics,truck body builders, and leadmen; excluding allother employees, office clerical employees, profes-sional employees, guards and supervisors as definedin the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since September 29, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 4, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Metro Truck Body, Inc., Torrance, California, itsofficers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Automotive Employ-ees, Laundry Drivers & Helpers Local 88, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the exclusive214 METRO TRUCK BODYbargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees,shipping and receiving employees, warehouse-men, truckdrivers, body repairmen, printers,mechanics, truck body builders, and leadmen;excluding all other employees, office clericalemployees, professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.Post at its office and place of business in Torrance,California, copies of the attached notice marked"Appendix."5Copies of said notice, on formsprovided by the Regional Director for Region 31,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Auto-motive Employees, Laundry Drivers & HelpersLocal 88, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,shipping and receiving employees, ware-housemen, truckdrivers, body repairmen,printers, mechanics, truck body builders,and leadmen; excluding all other employees,office clerical employees, professional em-ployees, guards and supervisors as defined inthe Act.METRO TRUCK BODY,INC.215